As filed with the Securities and Exchange Commission on August 29, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07743 The Rockland Funds Trust (Exact name of registrant as specified in charter) 1235 Westlakes Drive Berwyn, PA 19312 (Address of principal executive offices) (Zip code) Richard Gould 1235 Westlakes Drive Berwyn, PA 19312 (Name and address of agent for service) 1-800-497-3933 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:June 30, 2007 Item 1. Schedule of Investments. Rockland Small Cap Growth Fund Schedule of Investments June 30, 2007 (Unaudited) Shares Value COMMON STOCKS - 100.2% Alternative Energy - 1.2% 7,300 EnerNOC, Inc. (a) $ 278,349 8,100 JA Solar Holdings Co Ltd. - ADR (a) (b) 273,213 551,562 Commercial Services - 8.1% 5,610 Focus Media Holding Limited - ADR (a) (b) 283,305 13,400 Huron Consulting Group Inc. (a) 978,334 29,100 Kforce Inc. (a) 465,018 19,600 Korn/Ferry International (a) 514,696 38,200 L-1 Identity Solutions, Inc. (a) (b) 781,190 4,300 New Oriental Education & Technology Group, Inc. - ADR (a) (b) 230,996 9,800 VistaPrint Limited (a) (b) 374,850 3,628,389 Communications - 8.0% 16,100 Atheros Communications (a) 496,524 15,650 Cbeyond Communications, Inc. (a) 602,682 16,400 Cogent Communications Group, Inc. (a) 489,868 9,400 Comtech Telecommunications Corp. (a) 436,348 15,400 Novatel Wireless, Inc. (a) 400,708 20,700 Riverbed Technology, Inc. (a) 907,074 9,200 Synchronoss Technologies, Inc. (a) 269,928 3,603,132 Consumer Non-Durables - 9.8% 45,100 Crocs, Inc. (a) 1,940,653 5,800 Green Mountain Coffee Roasters, Inc. (a) 456,692 17,600 Iconix Brand Group, Inc. (a) 391,072 25,200 J. Crew Group, Inc. (a) 1,363,068 5,000 The Men's Wearhouse, Inc. 255,350 4,406,835 Electronics - 4.4% 7,900 Dolby Laboratories Inc. - Class A (a) 279,739 9,000 FARO Technologies, Inc. (a) 286,740 19,400 FLIR Systems, Inc. (a) 897,250 31,000 Spectrum Control, Inc. (a) 523,280 1,987,009 Financial Services - 4.5% 83,334 ECapital Financial Corporation (Acquired 3/15/01; Cost $167) (a) (c) 416 3,100 FCStone Group Inc. (a) 177,661 11,800 GFI Group Inc. (a) 855,264 28,051 VeriFone Holdings, Inc. (a) 988,798 2,022,139 Health Care Services & Supplies - 3.6% 9,800 Healthcare Services Group, Inc. 289,100 18,900 HealthExtras, Inc. (a) 559,062 19,300 Meridian Bioscience, Inc. 418,038 14,700 TomoTherapy Inc. (a) 322,224 1,588,424 Internet Services - 7.3% 7,700 Equinix, Inc. (a) 704,319 8,400 LoopNet, Inc. (a) 195,972 20,700 Priceline.com Incorporated (a) 1,422,918 30,800 Shanda Interactive Entertainment Ltd. - ADR (a) (b) 954,800 3,278,009 Shares Value Machinery - 5.5% 12,800 AAR CORP. (a) $ 422,528 7,800 DXP Enterprises, Inc. (a) 333,450 17,900 Robbins & Myers, Inc. 951,027 15,700 Stratasys, Inc. (a) 737,586 2,444,591 Materials - 0.5% 5,300 Zoltek Companies, Inc. (a) 220,109 Medical Products & Equipment - 0.8% 78,000 Cambridge Heart, Inc. (a) 337,740 Oil & Gas Services - 16.8% 11,100 Alon USA Energy, Inc. 488,511 15,300 Arena Resources, Inc. (a) 889,083 8,900 Atwood Oceanics, Inc. (a) 610,718 20,927 Cal Dive International, Inc. (a) 348,016 15,700 Complete Production Services, Inc. (a) 405,845 14,400 Core Laboratories N.V. (a) (b) 1,464,336 13,100 Geokinetics Inc. (a) 406,493 18,300 Gulfport Energy Corp. (a) 365,634 19,300 Oceaneering International, Inc. (a) 1,015,952 11,400 Superior Offshore International, Inc. (a) 207,480 20,000 T-3 Energy Services, Inc. (a) 669,000 10,200 W-H Energy Services, Inc. (a) 631,482 7,502,550 Retail - 8.6% 8,500 Aeropostale, Inc. (a) 354,280 8,200 Buffalo Wild Wings Inc. (a) 341,038 8,500 Chipotle Mexican Grill, Inc. (a) 724,880 4,000 Dick's Sporting Goods, Inc. (a) 232,680 11,400 Guess?, Inc. 547,656 3,800 LIFE TIME FITNESS, Inc. (a) 202,274 38,200 LJ International Inc. (a) 414,852 9,800 Volcom, Inc. (a) 491,274 14,100 Zumiez Inc. (a) 532,698 3,841,632 Semiconductors - 5.5% 16,400 ANADIGICS, Inc. (a) 226,156 12,400 Cavium Networks, Inc. (a) 280,488 6,100 FEI Company (a) 198,006 35,300 Sigma Designs, Inc. (a) 920,977 10,700 Tessera Technologies Inc. (a) 433,885 10,050 Varian Semiconductor Equipment Associates, Inc. (a) 402,603 2,462,115 Software - 15.6% 26,900 Blackboard Inc. (a) 1,133,028 45,400 Concur Technologies, Inc. (a) 1,037,390 28,500 DealerTrack Holdings Inc. (a) 1,049,940 26,300 Double-Take Software Inc. (a) 431,583 17,300 Glu Mobile Inc. (a) 240,470 25,100 Kenexa Corporation (a) 946,521 57,600 VASCO Data Security Intnernational, Inc. (a) 1,310,976 33,850 Vocus, Inc. (a) 849,974 6,999,882 TOTAL COMMON STOCKS (Cost $35,279,313) 44,874,118 Principal Amount Value SHORT-TERM INVESTMENTS - 0.4% Variable Rate Demand Notes (d) - 0.4% $ 162,084 Wisconsin Corporate Central Credit Union - 4.99% $ 162,084 TOTAL SHORT-TERM INVESTMENTS (Cost $162,084) 162,084 Total Investments(Cost $35,441,397) - 100.6% 45,036,202 Liabilities in Excess of Other Assets - (0.6)% (248,629) TOTAL NET ASSETS - 100.0% $ 44,787,573 ADR American Depository Receipt (a) Non-income producing security. (b) Foreign security. (c) Illiquid security - acquired through private placement. (d) Variable rate security.The rate listed is as of June 30, 2007. The cost basis of investments for federal income tax purposes at June 30, 2007 was as follows*: Cost of investments $35,441,397 Gross unrealized appreciation $9,718,792 Gross unrealized depreciation (123,987) Net unrealized appreciation $9,594,805 * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Principal Executive Officer and Treasurer/Principal Financial Officer has reviewed the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) as of a date within 90 days of the filing of this report, as required by Rule 30a-3(b) under the 1940 Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934.Based on the review, such officers have concluded that the disclosure controls and procedures are effective in ensuring that information required to be disclosed in this report is appropriately recorded, processed, summarized and reported and made known to him by others within the Registrant and by the Registrant’s service provider. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. A certification for the principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act is filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Rockland Funds Trust By (Signature and Title) /s/ Richard Gould Richard Gould, President Date8/29/07 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the registrant and in the capacity and on the date indicated. By (Signature and Title)/s/ Richard Gould Richard Gould, President and Treasurer Date8/29/2007
